Citation Nr: 1024586	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon
 
 
THE ISSUES
 
1.  Entitlement to an increased rating for chronic chondromalacia 
patella with synovitis of the left knee for the period from July 
6, 2004, to April 28, 2008, currently evaluated as 10 percent 
disabling.
 
2.  Entitlement to an increased rating for chronic chondromalacia 
patella with synovitis of the right knee for the period from July 
6, 2004, to April 28, 2008, currently evaluated as 10 percent 
disabling.
 
3.  Entitlement to an increased rating for bilateral pes planus 
with hallux valgus, plantar fasciitis, and Achilles tendonitis 
for the period from August 31, 2004, to April 28, 2008, currently 
evaluated as 10 percent disabling.
 
4.  Entitlement to an increased rating for chronic chondromalacia 
patella with synovitis of the left knee since April 29, 2008, 
currently evaluated as 10 percent disabling.
 
5.  Entitlement to an increased rating for chronic chondromalacia 
patella with synovitis of the right knee since April 29, 2008, 
currently evaluated as 10 percent disabling.
 
6.  Entitlement to an increased rating for bilateral pes planus 
with hallux valgus, plantar fasciitis, and Achilles tendonitis 
since April 29, 2008, currently evaluated as 10 percent 
disabling.
 
7.  Entitlement to an increased rating for a chronic lumbar 
strain, currently evaluated as 40 percent disabling.
 
8.  Entitlement to a total disability evaluation based upon 
individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United 
States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1987 to May 1991.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for depression as secondary to service-
connected disabilities has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  
 
The issues of entitlement to increased ratings for the bilateral 
knee and foot disabilities since April 29, 2008; entitlement to 
an increased rating for a chronic lumbar strain; and entitlement 
to a total disability evaluation based upon individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  From July 6, 2004, to April 28, 2008, chronic chondromalacia 
patella with synovitis of the left knee was not manifested by 
either flexion limited to 45 degrees or by extension limited to 
10 degrees.
 
2.  From July 6, 2004, to April 28, 2008, chronic chondromalacia 
patella with synovitis of the right knee was not manifested by 
either flexion limited to 45 degrees or by extension limited to 
10 degrees.
 
3.  From August 31, 2004, to April 28, 2008, bilateral pes planus 
with hallux valgus, plantar fasciitis, and Achilles tendonitis 
was not manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on manipulation, 
an indication of swelling on use, and characteristic callosities; 
or by a severe hallux valgus that was the equivalent of an 
amputation of the great toe. 
  
CONCLUSIONS OF LAW
 
1.  From July 6, 2004, to April 28, 2008, chronic chondromalacia 
patella with synovitis of the left knee did not meet the criteria 
for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5020, 5260, 5261 
(2009).
 
2.  From July 6, 2004, to April 28, 2008, chronic chondromalacia 
patella with synovitis of the right knee did not meet the 
criteria for an evaluation greater than 10 percent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes 5020, 5260, 5261.
 
3.  From August 31, 2004, to April 28, 2008, bilateral pes planus 
with hallux valgus, plantar fasciitis, and Achilles tendonitis 
did not meet the criteria for an evaluation greater than 10 
percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.31, 4.71a, Diagnostic Codes 5276, 
5280.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
October 2005, August and November 2006, March 2008, and August 
2009 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  In the August 2006 
correspondence, VA notified the appellant of how VA determines 
the disability rating and effective date.  In the August 2009 
correspondence, VA provided him notice of the specific rating 
criteria used to evaluate the knee disabilities and pes planus.  
The claims were most recently readjudicated in an August 2009 
statement of the case.  Thus, any timing error as to VCAA notice 
was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  The RO obtained VA treatments records, and the Veteran 
underwent VA examinations in January and September 2006 and April 
2008.
 
In short, there is no error or issue that precludes the Board 
from addressing the merits of this appeal. 
 
Entitlement to increased ratings for chronic 
chondromalacia patella with synovitis of the knees for the 
period from July 6, 2004, to April 28, 2008.
  
Governing law and regulations
 
Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, synovitis 
is rated as degenerative arthritis which in turn is rated based 
upon the nature and extent of any limitation of motion.
 
The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).
 
Leg flexion limited to 60 degrees warrants a noncompensable 
evaluation, and flexion limited to 45 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5 degrees warrants a noncompensable 
evaluation and extension limited to 10 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
When evaluating a loss of range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  
 
VA General Counsel has held that separate ratings may be assigned 
in cases where a service-connected knee disability includes both 
a compensable limitation of flexion under Diagnostic Code 5260 
and a compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable under 
each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 
(2004).  The basis for the opinion is that the knee has separate 
planes of movement, each of which is potentially compensable.  
Id.
 
Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or instability, and a 20 percent evaluation 
is assigned for moderate recurrent subluxation or instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.
 
Limitation of motion and instability of the knee are two, 
separate disabilities, and a veteran may be rated separately for 
these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) 
(when a claimant has arthritis and is rated under instability of 
the knee, those two disabilities may be rated separately under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 
5257).
 
Under Diagnostic Code 5258, a 20 percent rating is warranted for 
a dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.
 


Analysis
 
In an August 1991 rating decision, VA granted entitlement to 
service connection for bilateral chronic synovitis and assigned a 
noncompensable rating pursuant to Diagnostic Code 5020.  In a 
December 2001 rating decision, the RO in essence granted service 
connection for bilateral chondromalacia patella.  The RO assigned 
a 10 percent rating for each knee pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5020 effective January 30, 2001.  
 
On July 6, 2005, VA received the Veteran's formal claim of 
entitlement to a total disability rating based on individual 
unemployability, which the RO construed as also being a claim for 
increased ratings for the bilateral knee disabilities.  In the 
April 2006 rating decision, the RO denied the claims for 
increased ratings for the bilateral knee disabilities.  In June 
2006, the RO received a statement from the appellant, which the 
Board construes as a notice of disagreement with the denials of 
entitlement to increased ratings for knee disorders.  In August 
2009, the RO issued a statement of the case, and in September 
2009, the claimant filed a timely substantive appeal.  The 
claimant was last examined on April 28, 2008.
 
The Veteran has complained of locking, pain, and effusion in the 
knees.  A review of the VA examination reports shows that there 
is no evidence of a dislocated meniscus (semilunar cartilage).  
VA examination reports show that the McMurray's test was 
negative.  Therefore, Diagnostic Code 5258 is not applicable to 
these claims.  38 C.F.R. § 4.71a.
 
Turning to whether a separate compensable rating is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the appellant has 
complained of instability in the knees.  A review of the VA 
examination reports reflects that the preponderance of competent 
and credible evidence shows that there is no recurrent 
subluxation or lateral instability.  At the January 2006 VA 
examination Lachman's, and anterior and posterior drawer tests 
were negative bilaterally.  The September 2006 and April 2008 VA 
examinations revealed no lateral collateral, medial collateral, 
or cruciate ligament laxity in either knee.  The January 2006 VA 
examiner specifically opined that he would expect no knee 
instability during repetitive use and flare-ups.  The Board 
assigns greater weight to objective medical evidence indicating 
that there is no laxity than on the Veteran's assertions.  Thus, 
Diagnostic Code 5257 is not applicable to these claims.  
 
As to the nature of any limitation of motion due to synovitis, VA 
examination reports consistently show bilateral knee extension to 
zero degrees, and flexion to least 120 degrees or more.  As knee 
extension was normal bilaterally, and as any limitation of 
flexion did not warrant a compensable evaluation under Diagnostic 
Code 5260, the appellant did not warrant a rating in excess of 10 
percent in either knee based on limitation of motion during the 
appellate term addressed.
 
Under DeLuca v. Brown, 8 Vet. App. 202 (1995), the evaluation of 
a service-connected disability involving a joint rated on 
limitation of motion requires consideration of functional loss 
due to pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45.  Id. at 204-07.  
 
The January 2006 VA examiner opined that he would expect that the 
claimant would have an additional loss of motion of 15 degrees in 
the knees during repetitive use and flare-ups, particularly with 
squatting, prolonged standing and walking, and ladder climbing.  
The January 2006 VA examiner also opined that during flare-ups of 
pain, he would expect that the Veteran would have no additional 
loss of motion, but that the appellant would have a moderate-to-
severe alteration in his endurance in activities involving 
repetitive movement, such as walking and weight-bearing.  

The September 2006 VA examiner opined that he would not expect 
flare-ups to result in any additional loss of motion, fatigue, or 
incoordination.  In an addendum to the examination report, the 
April 2008 VA examiner noted that repetitive motion failed to 
produce any additional loss of motion.  Therefore, even when 
considering the impact of pain and other findings on the 
appellant's functionality, schedular evaluations in excess of 10 
percent are not warranted because there was no pathology 
evidenced by the visible behavior of the claimant undertaking the 
motion and because there was no evidence of disuse, either 
through atrophy or the condition of the skin.  There also was no 
objective evidence of more or less movement than normal, weakened 
movement, excess fatigability, incoordination, or swelling. 
 
The symptoms presented by the Veteran's bilateral chondromalacia 
patella with synovitis are fully contemplated by the rating 
schedule.  There is no evidence that his disability picture was 
exceptional when compared to other veterans with the same or 
similar disability.  There is no evidence that these disabilities 
at any time during the appellate term necessitated frequent 
hospitalization, or that these disabilities alone caused a marked 
interference with employment.  VA examiners noted that although 
the appellant could not tolerate jobs requiring prolonged 
standing or heavy lifting, he could work in a sedentary job.  The 
examination reports, in and of themselves, show that the 
employment interference due to the bilateral knee disabilities 
alone has caused impairment with employment over and above that 
contemplated in the two assigned 10 percent schedular ratings.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is 
recognition that the impairment makes it difficult to obtain or 
keep employment.).  Thus, the Board finds no evidence to indicate 
referral for extraschedular consideration.  Thun v. Peake, 22 
Vet. App. 111 (2008).
 
The appeal is denied.
 
Entitlement to an increased rating for bilateral pes 
planus with hallux valgus, plantar fasciitis, and Achilles 
tendonitis for the period from August 31, 2004, to April 
28, 2008, currently evaluated as 10 percent disabling.
 
Governing law and regulations
 
For bilateral flatfoot, a 10 percent rating requires moderate 
flatfoot with the weight- bearing line being over or medial to 
the great toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet.  A 30 percent rating required 
severe bilateral pes planus manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated pain 
on manipulation and use, an indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.
 
For hallux valgus, a maximum 10 percent rating is warranted where 
symptoms are severe, if equivalent to amputation of the great 
toe, or if the toe has been operated on with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.
 
Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.
 
Analysis
 
In a May 2005 rating decision, the RO granted entitlement to 
service connection for bilateral pes planus with hallux valgus 
effective August 31, 2004 and assigned a 10 percent disability 
rating effective that same date pursuant to Diagnostic Code 
5276.  On July 6, 2005, VA received the Veteran's formal claim of 
entitlement to a total disability rating based on individual 
unemployability, which the RO construed as also being a claim for 
an increased rating for the bilateral foot disability.  In the 
April 2006 rating decision, the RO denied the claim for increased 
rating for the bilateral foot disability.  In June 2006, the RO 
received a statement from the appellant, which the Board 
construes as a notice of disagreement with the denial of an 
increased rating for his feet disability.  In August 2009, the RO 
issued a statement of the case, and in September 2009, the 
claimant filed a timely substantive appeal.  The claimant was 
last examined on April 28, 2008.
 
Since this claim is a claim for an increased rating instead of a 
disagreement with the initially assigned rating, the Board must 
consider whether an increased rating is warranted during the one-
year period prior to the date of the claim, which is July 6, 
2005.  In this case, service connection was not in effect on July 
6, 2004.  Therefore, the period under consideration is from 
August 31, 2004, the date of the grant of service connection, to 
April 28, 2008, the date of the last VA examination.  In making 
this determination, the Board must consider all of the evidence, 
including that received prior to the final May 2005 rating 
decision granting service connection.  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1997).
 
As for the service-connected bilateral hallux valgus, a review of 
the VA examination reports shows that the preponderance of 
competent and credible evidence reflects that the bilateral 
hallux valgus is not severe in nature.  While tenderness over the 
first metatarsophalangeal joints during VA examinations and 
although there was a minimum of 10 degrees of bilateral hallux 
valgus noted at the January 2006 VA examination, the February 
2006 VA X-ray report of the feet reveals that the hallux valgus 
deformities were described as mild in severity.  Also, the 
September 2006 VA examiner described the compression pain to the 
metatarsal heads as only being mild in severity.  No VA examiner 
reported that the compression pain was more than mild in 
severity.  While the Veteran complains of metatarsal head pain, 
the Board assigns greater weight to objective medical evidence 
indicating that bilateral hallux valgus is not severe in nature 
than on the appellant's assertions.  There is also no medical 
evidence the claimant underwent an operation for either hallux 
valgus that resulted in a resection of the metatarsal head.  
Indeed, the Veteran denied any history of foot surgery at the 
January 2006 VA examination.  Therefore, a separate compensable 
rating under Diagnostic Code 5280 is not warranted.
 
The Veteran has complained of constant pain and intermittent 
swelling.  A review of the VA examination reports shows that the 
preponderance of competent and credible evidence reflects that 
bilateral pes planus was not manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on use, 
and characteristic callosities.  While there was some mild 
callous formation on the plantar surfaces of both feet found 
during the November 2004 VA examination, there were no 
callosities found on any other examination.  At the April 2008 VA 
examination, the Veteran denied excess callus formation, and the 
examiner noted that there was no evidence of abnormal weight-
bearing such as excess callus formation.  The VA examination 
reports reveal no swelling.  The September 2006 VA examiner 
specifically noted that there was only mild pain on manipulation 
of the feet and no significant pain on ambulation.  The April 
2008 VA examiner indicated that there was only mild tenderness on 
generalized manipulation of the feet.  The January 2006 VA 
examiner stated that no excessive wear was noted on the shoes.
 
The symptoms presented by the Veteran's bilateral foot disability 
are fully contemplated by the rating schedule.  There is no 
evidence his disability picture is exceptional when compared to 
other veterans with the same or similar disability.  There is no 
evidence that this disability at any time during the appellate 
term necessitated frequent hospitalization, or that this 
disability alone has caused a marked interference with 
employment.  The VA examiners noted that although the appellant 
could not tolerate jobs requiring prolonged standing or heavy 
lifting, he could work in a sedentary job.  The examination 
reports, in and of themselves, show that the employment 
interference due to the bilateral foot disability alone has 
caused impairment with employment over and above that 
contemplated in the assigned 10 percent schedular rating.  Van 
Hoose.  Thus, the Board finds no evidence to indicate referral 
for extraschedular consideration.  Thun.
 
The appeal is denied.
 
In reaching these decisions the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to an evaluation in excess of 10 percent for chronic 
chondromalacia patella with synovitis of the left knee for the 
period from July 6, 2004, to April 28, 2008, is denied.
 
Entitlement to an evaluation in excess of 10 percent for chronic 
chondromalacia patella with synovitis of the right knee for the 
period from July 6, 2004, to April 28, 2008, is denied.
 
Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus with hallux valgus, plantar fasciitis, and 
Achilles tendonitis for the period from August 31, 2004, to April 
28, 2008, is denied.
 
REMAND
 
At the February 2010 hearing, the Veteran testified that his knee 
and foot disabilities have worsened since the VA examination on 
April 28, 2008.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (a veteran is entitled to a new examination after a two-
year period between the last VA examination and a veteran's 
contention that the pertinent disability had increased in 
severity).  Therefore, another VA examination is necessary for 
the adjudication of the increased rating claims for the period 
beginning on April 29, 2008.
 
In May 2010, the appellant submitted the latest VA treatment 
records from the Portland, Oregon VA medical center.  The RO 
should obtain any more recent VA treatment records.
 
As stated above, the issue whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for depression as secondary to service-connected 
disabilities has been raised.  In the April 2006 rating decision, 
the RO denied a claim of entitlement to an increased rating for 
the chronic lumbar strain.  In June 2006, the RO received a 
statement from the appellant, which the Board construes as a 
notice of disagreement with the denial of that claim.  As such, a 
statement of the case must be issued concerning this issue.  
Manlincon v. West, 12 Vet. App. 242 (1999).  Accordingly, 
appellate review of the Veteran's claim of entitlement to a total 
disability rating based on individual unemployability must be 
deferred because those issues are inextricably intertwined and 
must first be addressed by the RO.  Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain any treatment 
records from Portland, Oregon VA Medical 
Center since May 2010.  Any such records 
should be associated with the Veteran's VA 
claims folder.  If the RO cannot locate such 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain the 
efforts VA has made to obtain that evidence; 
and (c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity to 
respond.
 
2.  Thereafter, the Veteran should be 
afforded a VA orthopedic examination by a 
physician.  The claims folder is to be made 
available to the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating spine, knee, and foot 
disabilities, the examiner is to provide a 
detailed review of the appellant's pertinent 
medical history, current complaints, and the 
nature and extent of any disability due to a 
chronic lumbar strain, bilateral 
chondromalacia patella with synovitis of the 
left knee, and the bilateral pes planus with 
hallux valgus, plantar fasciitis, and 
Achilles tendonitis.  The examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
Veteran is unable to obtain and retain 
substantially gainful employment solely due 
to his chronic lumbar strain, bilateral 
chondromalacia patella with synovitis of the 
left knee, and bilateral pes planus with 
hallux valgus, plantar fasciitis, and 
Achilles tendonitis.  A complete rationale 
for any opinion offered must be provided.
 
In preparing his or her opinion, the 
examining physician must note the following 
terms:
 
???It is due to" means 100 percent 
assurance of relationship.
???It is at least as likely as not" 
means 50 percent or more.
???It is not at least as likely as not" 
means less than a 50 percent chance.
???It is not due to" means 100 percent 
assurance of non relationship.
5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.31, 4.71a, 
Diagnostic Codes 5276, 5280.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
October 2005, August and November 2006, March 2008, and August 
2009 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  In the August 2006 
correspondence, VA notified the appellant of how VA determines 
the disability rating and effective date.  In the August 2009 
correspondence, VA provided him notice of the specific rating 
criteria used to evaluate the knee disabilities and pes planus.  
The claims were most recently readjudicated in an August 2009 
statement of the case.  Thus, any timing error as to VCAA notice 
was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  The RO obtained VA treatments records, and the Veteran 
underwent VA examinations in January and September 2006 and April 
2008.
 
In short, there is no error or issue that precludes the Board 
from addressing the merits of this appeal. 
 
Entitlement to increased ratings for chronic 
chondromalacia patella with synovitis of the knees for the 
period from July 6, 2004, to April 28, 2008.
  
Governing law and regulations
 
Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, synovitis 
is rated as degenerative arthritis which in turn is rated based 
upon the nature and extent of any limitation of motion.
 
The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).
 
Leg flexion limited to 60 degrees warrants a noncompensable 
evaluation, and flexion limited to 45 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5 degrees warrants a noncompensable 
evaluation and extension limited to 10 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
When evaluating a loss of range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  
 
VA General Counsel has held that separate ratings may be assigned 
in cases where a service-connected knee disability includes both 
a compensable limitation of flexion under Diagnostic Code 5260 
and a compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable under 
each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 
(2004).  The basis for the opinion is that the knee has separate 
planes of movement, each of which is potentially compensable.  
Id.
 
Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or instability, and a 20 percent evaluation 
is assigned for moderate recurrent subluxation or instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.
 
Limitation of motion and instability of the knee are two, 
separate disabilities, and a veteran may be rated separately for 
these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) 
(when a claimant has arthritis and is rated under instability of 
the knee, those two disabilities may be rated separately under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 
5257).
 
Under Diagnostic Code 5258, a 20 percent rating is warranted for 
a dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.
 


Analysis
 
In an August 1991 rating decision, VA granted entitlement to 
service connection for bilateral chronic synovitis and assigned a 
noncompensable rating pursuant to Diagnostic Code 5020.  In a 
December 2001 rating decision, the RO in essence granted service 
connection for bilateral chondromalacia patella.  The RO assigned 
a 10 percent rating for each knee pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5020 effective January 30, 2001.  
 
On July 6, 2005, VA received the Veteran's formal claim of 
entitlement to a total disability rating based on individual 
unemployability, which the RO construed as also being a claim for 
increased ratings for the bilateral knee disabilities.  In the 
April 2006 rating decision, the RO denied the claims for 
increased ratings for the bilateral knee disabilities.  In June 
2006, the RO received a statement from the appellant, which the 
Board construes as a notice of disagreement with the denials of 
entitlement to increased ratings for knee disorders.  In August 
2009, the RO issued a statement of the case, and in September 
2009, the claimant filed a timely substantive appeal.  The 
claimant was last examined on April 28, 2008.
 
The Veteran has complained of locking, pain, and effusion in the 
knees.  A review of the VA examination reports shows that there 
is no evidence of a dislocated meniscus (semilunar cartilage).  
VA examination reports show that the McMurray's test was 
negative.  Therefore, Diagnostic Code 5258 is not applicable to 
these claims.  38 C.F.R. § 4.71a.
 
Turning to whether a separate compensable rating is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the appellant has 
complained of instability in the knees.  A review of the VA 
examination reports reflects that the preponderance of competent 
and credible evidence shows that there is no recurrent 
subluxation or lateral instability.  At the January 2006 VA 
examination Lachman's, and anterior and posterior drawer tests 
were negative bilaterally.  The September 2006 and April 2008 VA 
examinations revealed no lateral collateral, medial collateral, 
or cruciate ligament laxity in either knee.  The January 2006 VA 
examiner specifically opined that he would expect no knee 
instability during repetitive use and flare-ups.  The Board 
assigns greater weight to objective medical evidence indicating 
that there is no laxity than on the Veteran's assertions.  Thus, 
Diagnostic Code 5257 is not applicable to these claims.  
 
As to the nature of any limitation of motion due to synovitis, VA 
examination reports consistently show bilateral knee extension to 
zero degrees, and flexion to least 120 degrees or more.  As knee 
extension was normal bilaterally, and as any limitation of 
flexion did not warrant a compensable evaluation under Diagnostic 
Code 5260, the appellant did not warrant a rating in excess of 10 
percent in either knee based on limitation of motion during the 
appellate term addressed.
 
Under DeLuca v. Brown, 8 Vet. App. 202 (1995), the evaluation of 
a service-connected disability involving a joint rated on 
limitation of motion requires consideration of functional loss 
due to pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45.  Id. at 204-07.  
 
The January 2006 VA examiner opined that he would expect that the 
claimant would have an additional loss of motion of 15 degrees in 
the knees during repetitive use and flare-ups, particularly with 
squatting, prolonged standing and walking, and ladder climbing.  
The January 2006 VA examiner also opined that during flare-ups of 
pain, he would expect that the Veteran would have no additional 
loss of motion, but that the appellant would have a moderate-to-
severe alteration in his endurance in activities involving 
repetitive movement, such as walking and weight-bearing.  

The September 2006 VA examiner opined that he would not expect 
flare-ups to result in any additional loss of motion, fatigue, or 
incoordination.  In an addendum to the examination report, the 
April 2008 VA examiner noted that repetitive motion failed to 
produce any additional loss of motion.  Therefore, even when 
considering the impact of pain and other findings on the 
appellant's functionality, schedular evaluations in excess of 10 
percent are not warranted because there was no pathology 
evidenced by the visible behavior of the claimant undertaking the 
motion and because there was no evidence of disuse, either 
through atrophy or the condition of the skin.  There also was no 
objective evidence of more or less movement than normal, weakened 
movement, excess fatigability, incoordination, or swelling. 
 
The symptoms presented by the Veteran's bilateral chondromalacia 
patella with synovitis are fully contemplated by the rating 
schedule.  There is no evidence that his disability picture was 
exceptional when compared to other veterans with the same or 
similar disability.  There is no evidence that these disabilities 
at any time during the appellate term necessitated frequent 
hospitalization, or that these disabilities alone caused a marked 
interference with employment.  VA examiners noted that although 
the appellant could not tolerate jobs requiring prolonged 
standing or heavy lifting, he could work in a sedentary job.  The 
examination reports, in and of themselves, show that the 
employment interference due to the bilateral knee disabilities 
alone has caused impairment with employment over and above that 
contemplated in the two assigned 10 percent schedular ratings.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is 
recognition that the impairment makes it difficult to obtain or 
keep employment.).  Thus, the Board finds no evidence to indicate 
referral for extraschedular consideration.  Thun v. Peake, 22 
Vet. App. 111 (2008).
 
The appeal is denied.
 
Entitlement to an increased rating for bilateral pes 
planus with hallux valgus, plantar fasciitis, and Achilles 
tendonitis for the period from August 31, 2004, to April 
28, 2008, currently evaluated as 10 percent disabling.
 
Governing law and regulations
 
For bilateral flatfoot, a 10 percent rating requires moderate 
flatfoot with the weight- bearing line being over or medial to 
the great toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet.  A 30 percent rating required 
severe bilateral pes planus manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated pain 
on manipulation and use, an indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.
 
For hallux valgus, a maximum 10 percent rating is warranted where 
symptoms are severe, if equivalent to amputation of the great 
toe, or if the toe has been operated on with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.
 
Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.
 
Analysis
 
In a May 2005 rating decision, the RO granted entitlement to 
service connection for bilateral pes planus with hallux valgus 
effective August 31, 2004 and assigned a 10 percent disability 
rating effective that same date pursuant to Diagnostic Code 
5276.  On July 6, 2005, VA received the Veteran's formal claim of 
entitlement to a total disability rating based on individual 
unemployability, which the RO construed as also being a claim for 
an increased rating for the bilateral foot disability.  In the 
April 2006 rating decision, the RO denied the claim for increased 
rating for the bilateral foot disability.  In June 2006, the RO 
received a statement from the appellant, which the Board 
construes as a notice of disagreement with the denial of an 
increased rating for his feet disability.  In August 2009, the RO 
issued a statement of the case, and in September 2009, the 
claimant filed a timely substantive appeal.  The claimant was 
last examined on April 28, 2008.
 
Since this claim is a claim for an increased rating instead of a 
disagreement with the initially assigned rating, the Board must 
consider whether an increased rating is warranted during the one-
year period prior to the date of the claim, which is July 6, 
2005.  In this case, service connection was not in effect on July 
6, 2004.  Therefore, the period under consideration is from 
August 31, 2004, the date of the grant of service connection, to 
April 28, 2008, the date of the last VA examination.  In making 
this determination, the Board must consider all of the evidence, 
including that received prior to the final May 2005 rating 
decision granting service connection.  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1997).
 
As for the service-connected bilateral hallux valgus, a review of 
the VA examination reports shows that the preponderance of 
competent and credible evidence reflects that the bilateral 
hallux valgus is not severe in nature.  While tenderness over the 
first metatarsophalangeal joints during VA examinations and 
although there was a minimum of 10 degrees of bilateral hallux 
valgus noted at the January 2006 VA examination, the February 
2006 VA X-ray report of the feet reveals that the hallux valgus 
deformities were described as mild in severity.  Also, the 
September 2006 VA examiner described the compression pain to the 
metatarsal heads as only being mild in severity.  No VA examiner 
reported that the compression pain was more than mild in 
severity.  While the Veteran complains of metatarsal head pain, 
the Board assigns greater weight to objective medical evidence 
indicating that bilateral hallux valgus is not severe in nature 
than on the appellant's assertions.  There is also no medical 
evidence the claimant underwent an operation for either hallux 
valgus that resulted in a resection of the metatarsal head.  
Indeed, the Veteran denied any history of foot surgery at the 
January 2006 VA examination.  Therefore, a separate compensable 
rating under Diagnostic Code 5280 is not warranted.
 
The Veteran has complained of constant pain and intermittent 
swelling.  A review of the VA examination reports shows that the 
preponderance of competent and credible evidence reflects that 
bilateral pes planus was not manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on use, 
and characteristic callosities.  While there was some mild 
callous formation on the plantar surfaces of both feet found 
during the November 2004 VA examination, there were no 
callosities found on any other examination.  At the April 2008 VA 
examination, the Veteran denied excess callus formation, and the 
examiner noted that there was no evidence of abnormal weight-
bearing such as excess callus formation.  The VA examination 
reports reveal no swelling.  The September 2006 VA examiner 
specifically noted that there was only mild pain on manipulation 
of the feet and no significant pain on ambulation.  The April 
2008 VA examiner indicated that there was only mild tenderness on 
generalized manipulation of the feet.  The January 2006 VA 
examiner stated that no excessive wear was noted on the shoes.
 
The symptoms presented by the Veteran's bilateral foot disability 
are fully contemplated by the rating schedule.  There is no 
evidence his disability picture is exceptional when compared to 
other veterans with the same or similar disability.  There is no 
evidence that this disability at any time during the appellate 
term necessitated frequent hospitalization, or that this 
disability alone has caused a marked interference with 
employment.  The VA examiners noted that although the appellant 
could not tolerate jobs requiring prolonged standing or heavy 
lifting, he could work in a sedentary job.  The examination 
reports, in and of themselves, show that the employment 
interference due to the bilateral foot disability alone has 
caused impairment with employment over and above that 
contemplated in the assigned 10 percent schedular rating.  Van 
Hoose.  Thus, the Board finds no evidence to indicate referral 
for extraschedular consideration.  Thun.
 
The appeal is denied.
 
In reaching these decisions the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to an evaluation in excess of 10 percent for chronic 
chondromalacia patella with synovitis of the left knee for the 
period from July 6, 2004, to April 28, 2008, is denied.
 
Entitlement to an evaluation in excess of 10 percent for chronic 
chondromalacia patella with synovitis of the right knee for the 
period from July 6, 2004, to April 28, 2008, is denied.
 
Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus with hallux valgus, plantar fasciitis, and 
Achilles tendonitis for the period from August 31, 2004, to April 
28, 2008, is denied.
 
REMAND
 
At the February 2010 hearing, the Veteran testified that his knee 
and foot disabilities have worsened since the VA examination on 
April 28, 2008.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (a veteran is entitled to a new examination after a two-
year period between the last VA examination and a veteran's 
contention that the pertinent disability had increased in 
severity).  Therefore, another VA examination is necessary for 
the adjudication of the increased rating claims for the period 
beginning on April 29, 2008.
 
In May 2010, the appellant submitted the latest VA treatment 
records from the Portland, Oregon VA medical center.  The RO 
should obtain any more recent VA treatment records.
 
As stated above, the issue whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for depression as secondary to service-connected 
disabilities has been raised.  In the April 2006 rating decision, 
the RO denied a claim of entitlement to an increased rating for 
the chronic lumbar strain.  In June 2006, the RO received a 
statement from the appellant, which the Board construes as a 
notice of disagreement with the denial of that claim.  As such, a 
statement of the case must be issued concerning this issue.  
Manlincon v. West, 12 Vet. App. 242 (1999).  Accordingly, 
appellate review of the Veteran's claim of entitlement to a total 
disability rating based on individual unemployability must be 
deferred because those issues are inextricably intertwined and 
must first be addressed by the RO.  Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain any treatment 
records from Portland, Oregon VA Medical 
Center since May 2010.  Any such records 
should be associated with the Veteran's VA 
claims folder.  If the RO cannot locate such 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain the 
efforts VA has made to obtain that evidence; 
and (c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity to 
respond.
 
2.  Thereafter, the Veteran should be 
afforded a VA orthopedic examination by a 
physician.  The claims folder is to be made 
available to the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating spine, knee, and foot 
disabilities, the examiner is to provide a 
detailed review of the appellant's pertinent 
medical history, current complaints, and the 
nature and extent of any disability due to a 
chronic lumbar strain, bilateral 
chondromalacia patella with synovitis of the 
left knee, and the bilateral pes planus with 
hallux valgus, plantar fasciitis, and 
Achilles tendonitis.  The examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
Veteran is unable to obtain and retain 
substantially gainful employment solely due 
to his chronic lumbar strain, bilateral 
chondromalacia patella with synovitis of the 
left knee, and bilateral pes planus with 
hallux valgus, plantar fasciitis, and 
Achilles tendonitis.  A complete rationale 
for any opinion offered must be provided.
 
In preparing his or her opinion, the 
examining physician must note the following 
terms:
 
???It is due to" means 100 percent 
assurance of relationship.
???It is at least as likely as not" 
means 50 percent or more.
???It is not at least as likely as not" 
means less than a 50 percent chance.
???It is not due to" means 100 percent 
assurance of non relationship.
 
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  
 
The VA examiner must append a copy of his or 
her curriculum vitae to the examination 
report. 
 
3.  The Veteran is to be notified that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.
 
4.  After the development requested, the RO 
should review the examination report and 
medical opinion to ensure that they are in 
complete compliance with the directives of 
this REMAND.  If a report or medical opinion 
is deficient in any manner, the RO must 
implement corrective procedures at once.
 
5.  The RO must adjudicate the issue of 
entitlement to service connection for 
depression as secondary to service-connected 
disabilities.  If the Veteran file a timely 
notice of disagreement.  The RO should issue 
a statement of the case addressing 
entitlement to an increased rating for 
chronic lumbar strain.  The Veteran is hereby 
informed that the Board may only exercise 
appellate jurisdiction over this matter if he 
perfects an appeal in a timely manner.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2009).
 
6.  Thereafter, the RO must readjudicate the 
issues on appeal.  If any benefit is not 
granted, the appellant and his representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


